t c memo united_states tax_court jo ann porter petitioner v commissioner of internal revenue respondent docket no filed date thomas smidt ii for petitioner franklin r hise for respondent memorandum findings_of_fact and opinion wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the taxable_year in issue unless otherwise indicated - -2 all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure at trial respondent conceded the sec_6662 penalty the issue for decision in this case is whether the amount received by petitioner jo ann porter in as a portion of her former spouse's military retirement pay constitutes taxable_income to her findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and attached exhibits are incorporated by this reference petitioner resided in albuquerque new mexico when her petition was filed petitioner married kenneth r porter kenneth on date kenneth was a member of the u s air force from date until he retired on date the location of kenneth's and petitioner's domicile from to is not disclosed in the record petitioner and kenneth were divorced on date they have not resided in the same household since that time petitioner and kenneth executed a settlement agreement and stipulation settlement agreement that became effective date on that same date the settlement agreement - -3 was ratified and incorporated into a final decree of dissolution of marriage final decree by the district_court of the second judicial district of the state of new mexico county of bernalillo the final decree provided in relevant part as follows air force retiree pay f the treatment of kenneth r porter's disposable retired pay as defined in u s c section a as community and marital property of the member and the spouse is in accordance with the law of the state of new mexico the settlement agreement which referred to jo ann porter as petitioner and kenneth as respondent provided in relevant part as follows ii property declaration and division b community_property the community_property of the parties is hereby divided equally as follows to the petitioner jo ann porter as her sole and separate_property b one-half of the air force retiree monthly pay and benefits as more fully defined below to the respondent kenneth r porter as his sole and separate_property b one-half of the air force retiree monthly pay as more fully defined below the final decree provided the settlement agreement of the parties is hereby ratified and made an integral and non-separable part of this decree is merged into the decree and shall operate in every respect as an order and decision of the court the parties are hereby ordered to carry out the terms and provisions of said settlement agreement - -4 c air force retiree pay the wife is entitled to receive as her sole and separate_property of the ownership_interest in kenneth r porter's disposable retired pay as defined by u s c section a as amended during the interim period subsequent to the effective date of this agreement kenneth r porter will pay to jo ann porter directly her share of his disposable retired pay as defined by u s c section a as amended until the direct government payment is fully processed petitioner agrees to institute processing of such direct payment promptly for the check for the month of september or until a change is processed in the account into which the monies are paid petitioner will promptly pay to respondent his one-half share of such monthly pay such pay is now paid directly into the account at western bank that petitioner will be taking as her separate_property toward the end of the month in which such pay is due kenneth also agreed to pay petitioner as lump sum alimony the sum of dollar_figure due and payable by date or within a reasonable_time thereafter there have been no modifications of the final decree or the settlement agreement petitioner discussed the tax consequences of receiving her community portion of kenneth's disposable retired pay with her attorney and kenneth she understood that she was to receive her portion of such pay net of taxes paid petitioner did not institute the processing of the direct government pay she understood from kenneth that he would file the necessary forms direct deposits of petitioner's share of kenneth's disposable retired pay subsequently were reported on petitioner's monthly bank account statements petitioner never received a form r distributions from pensions annuities etc or other informational statement from the u s air force - -5 petitioner has received a portion of kenneth's disposable retired pay since their divorce she has not included such amounts in her gross_income as reported on her federal_income_tax returns for any taxable_year up to and including as reported on his form 1099-r the taxable_amount of kenneth's military retirement pension for was dollar_figure the amount withheld for federal_income_tax was dollar_figure so the after- tax distribution was dollar_figure on his form_1040 u s individual_income_tax_return filed jointly with his wife faye kenneth included in his taxable_income the amount of dollar_figure he also reported as federal_income_tax withheld and credited against his total_tax the amount of dollar_figure on line of the return kenneth deducted as alimony paid the amount of dollar_figure-- percent of dollar_figure rounded down--and identified petitioner by social_security_number as the recipient petitioner did not include the dollar_figure distribution in her gross_income for or otherwise report it on her form_1040 opinion petitioner concedes in her posttrial brief that the portion of kenneth's disposable retired pay she received in is inherently taxable_income however petitioner argues that based upon the language of the settlement agreement and u s c section a as amended and in effect during such income is not taxable to her because she received it tax - -6 paid and also argues that she is entitled to one-half of the income_tax_credit attributable to that income respondent has determined a deficiency in petitioner's income_tax for on the ground that the military retirement payment of dollar_figure received by petitioner in and omitted from her return is gross_income under sec_61 and should have been reported as income on such return respondent's determinations are presumed correct and petitioner has the burden of proving otherwise rule a 290_us_111 in general state law governs the creation of legal interests and rights in property and federal_law determines the federal tax consequences of transactions affecting such rights 403_us_190 69_tc_942 as a preliminary matter we conclude that the payment at issue in this case represents petitioner's community_property interest in kenneth's disposable retired pay new mexico is a community_property_state n m stat ann sec to michie ruggles v ruggles n m p 2d community_property is property acquired by either or both spouses during marriage which is not separate_property n m stat ann sec 40-3-8b separate_property includes property designated as separate_property by a judgment or decree of any court having jurisdiction and property designated as - -7 separate_property by a written_agreement between the spouses n m stat ann sec 40-3-8a the record in this case establishes that kenneth's disposable retired pay is community_property even though kenneth sought to deduct petitioner's interest as alimony on his form_1040 sec_61 provides that in general gross_income means all income from whatever source derived including pensions sec_61 sec_1_61-11 income_tax regs the disposable retired pay received by petitioner in was from a community interest in a military pension and constitutes pension income to her under sec_61 eatinger v commissioner tcmemo_1990_ denbow v commissioner tcmemo_1989_92 lowe v commissioner tcmemo_1981_350 sec_31 provides that the amount withheld as income_tax on wages shall be allowed to the recipient of the income as a credit against the income_tax for the purpose of the credit the recipient of the income is the person subject_to the income_tax imposed under subtitle a upon the wages from which the tax was withheld sec_1_31-1 income_tax regs the regulations explain further that if a husband and wife domiciled in a community_property_state make separate returns and each reports for income_tax purposes one-half of the wages received by the husband each spouse is entitled to one-half of the credit allowable for the tax withheld with respect to such wages id - -8 this court however is without jurisdiction to consider petitioner's contention that she is entitled to a withholding credit under sec_31 because under sec_6211 a deficiency is determined without regard to the amount of taxes withheld on a petitioner's income sec_6211 and b 94_tc_816 12_tc_806 eatinger v commissioner supra we hold that the portion of petitioner's ex-husband's disposable retired pay received by her during was derived from her community interest therein and constitutes taxable pension income to her under sec_61 eatinger v commissioner supra denbow v commissioner supra lowe v commissioner supra see also 21_bta_1380 calhoun v commissioner tcmemo_1992_ respondent is sustained on this issue if petitioner has any remedies with respect to a credit for withholding taxes they lie elsewhere see eatinger v commissioner supra to reflect the foregoing decision will be entered under rule
